DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-20-21.
Claims 1-22 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of AAV9 cap gene sequence and SEQ ID No. 209 as the mRNA splicing suppression mutation, claims 1-22, in the reply filed on 12-20-21, is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the process of the TRADE system to utilize antisense mRNA to recover various AAV strains’ capsid sequence information, and a novel strategy to prevent splicing of antisense mRNA of the cap gene for some previously identified AAV strains, does not reasonably provide enablement for making and/or using the broad genus comprising nucleic acid molecules comprising any Parvoviridae cap gene sequence in an antisense orientation and further comprising any messenger ribonucleic acid (mRNA) splicing suppression mutation, which Parvoviridae cap gene sequence optionally comprises any AAV cap gene sequence optionally comprising AAV1-AAV13, and optionally comprising any engineered gene sequence or wild type gene sequence, and which mRNA splicing suppression mutation optionally comprises a mutation within any exon-intron junction, optionally comprising SEQ ID No. 199-220 or 463.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to nucleic acid molecules comprising any Parvoviridae cap gene sequence in an antisense orientation and further comprising any messenger ribonucleic acid (mRNA) splicing suppression mutation, which Parvoviridae cap gene sequence optionally comprises any AAV cap gene sequence optionally comprising AAV1-AAV13, and optionally comprising any engineered gene sequence or wild type gene sequence, and which mRNA splicing suppression mutation optionally comprises a mutation within any exon-intron junction, optionally comprising SEQ ID No. 199-220 or 463.
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the art:
	The expansive genus encompassing Parvoviridae is taught in multiple chapters, text books, etc. (see, e.g.,compilation of ScienceDirect Topics, which includes an abstract from Lee Goldman MD, in Goldman-Cecil Medicine, 2021; Classification;  Fenner’s Veterinary Virology, Fifth Ed., 2017; Zipes, D.P., MD, Myocarditis in Braunwald’s Heart Disease: A Texbook of Cardiovascular Medicine, 2019; Parvoviridae in Virus Taxonomy, 2012; Wachtman et al., Viral Diseases of Nonuman Primates in Nonhuman Primates in Biomedical Research, Second Edition, Vol. 2, 2012).
Adachi et al (Nature Communications, 1-7-14, pages 1-14) teach the challenges of designing and utilizing AAV vectors for gene therapy.  Adachi addresses the structural challenges of capsid functions, and the perturbations and compromises in these functions with minor amino acid mutations (see entire document, esp. the abstract and introductory text, pages 1-2).
The teachings in the specification:
The instant specification teaches the process of the TRADE system to utilize antisense mRNA to recover various AAV strain capsid sequence information and a novel strategy to prevent splicing of antisense mRNA of the cap gene for some AAV strains (see e.g., ¶¶ 0011-0014) of the specification:
…[T]he TRADE system does not require Cre-transgenic animals; therefore, it can be applied to animals and cultured cells derived from any animal species and can be readily adapted to large animals, including non-human primates. Second, unlike the CREATE system, in which the cell-type specific selection is applied at the level of AAV viral genome conversion from single-stranded DNA to double-stranded DNA, TRADE allows for cell type-specific selection at the level of AAV genome transcription. Therefore, the TRADE system can provide greater selective pressure than the CREATE system. Third, multiple directed evolution schemes (e.g., neuron-specific, astrocyte-specific, oligodendrocyte-specific, and microglia-specific) can be integrated into one AAV capsid library and selection for AAV vectors targeting each cell type can be performed in a single animal. Fourth, any cell type-specific or tissue/organ-specific enhancers/promoters or ubiquitous enhancers/promoters can be readily used for AAV capsid directed evolution aimed at identification of cell type-specific or ubiquitous novel AAV capsids with enhanced potency. Fifth, the TRADE methodology is not limited to the genus Dependoparvovirus, including the common AAVs that have been used for gene delivery, but can also be applied more broadly to the family Parvoviridae, including in the genera Bocaparvoviruses and Erythroparvoviruses other than AAV (e.g., bocaviruses), and even more broadly to an DNA virus.

This disclosure also provides novel AAV capsid mutants. TRADE technology was used to identify novel AAV vectors that mediate neuronal transduction in the brain following intravenous administration. Application of TRADE in C57BL/6J mice and a rhesus macaque resulted in the identification of new AAV capsids that can transduce neurons more efficiently and more specifically than AAV9 in the mouse and non-human primate brain following intravenous administration. In addition, we identified a novel AAV capsid that can transduce an undefined cell population or populations, that reside in the lung and are potentially of neuronal origin, 5 to 18 times better than the AAVY.

The present disclosure also provides a method to prevent splicing of antisense mRNA of the AAV capsid gene. Antisense pre-mRNA transcribed from the AAV cap gene open reading frame (“ORF”) can be spliced making (a) truncated mRNA species. To our knowledge, this is a new discovery that has never previously been reported. Such splicing has the potential to hinder effective recovery of full-length antisense MRNA of the AAV cap ORF, which is essential for TRADE when a wide region of the cap ORF is mutagenized. This disclosure provides a novel strategy to prevent splicing of antisense mRNA of the cap gene.

The TRADE system described herein uses antisense mRNA to recover capsid sequence information, TRADE using sense strand mRNA (i.e., sense strand TRADE) is also feasible using the same principle. However, it should be noted that the sense strand TRADE approach results in expression of immunogenic capsid proteins in target cells and therefore is presumably less ideal than the antisense strand approach.

 [Citations omitted][Emphases added].
The specification, however, fails to teach representative number of species for the broad genus claimed, of nucleic acid molecules comprising any Parvoviridae cap gene sequence in an antisense orientation, and which further comprises any mRNA splicing suppression mutation.  The examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of nucleic acid molecules claimed.
Since the specification fails to provide the particular guidance for the large genus claimed, and since determination of the factors required for making and using the instantly claimed genus is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Allowable Subject Matter
SEQ ID No. 209 appears free of the prior art searched and of record..

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Ja7e Zara
1-24-22

/JANE J ZARA/Primary Examiner, Art Unit 1635